146 U.S. 354 (1892)
CHICAGO AND NORTHWESTERN RAILWAY COMPANY
v.
OSBORNE.
SAME
v.
JUNOD.
Nos. 1238, 1239.
Supreme Court of United States.
Submitted November 21, 1892.
Decided December 5, 1892.
ORIGINAL.
*355 Mr. C.C. Nourse for the petitioners.
Mr. W.C. Goudy opposing.
THE CHIEF JUSTICE: The petitions for writs of certiorari to the Circuit Court of Appeals for the eighth circuit are denied. McLish v. Roff, 141 U.S. 661; Rice v. Sanger, 144 U.S. 197; Meagher v. Minnesota Thresher Manufacturing Co., 145 U.S. 608.
Denied.